                             1   Robert A. Julian (SBN 88469)
                                 Cecily A. Dumas (SBN 111449)
                             2   BAKER & HOSTETLER LLP
                                 600 Montgomery Street, Suite 3100
                             3   San Francisco, CA 94111-2806
                                 Telephone:     415.659.2600
                             4   Facsimile:     415.659.2601
                                 Email: rjulian@bakerlaw.com
                             5   Email: cdumas@bakerlaw.com
                             6   Eric E. Sagerman (SBN 155496)
                                 David J. Richardson (SBN 168592)
                             7   Lauren T. Attard (SBN 320898)
                                 BAKER & HOSTETLER LLP
                             8   11601 Wilshire Blvd., Suite 1400
                                 Los Angeles, CA 90025-0509
                             9   Telephone:    310.820.8800
                                 Facsimile:    310.820.8859
                            10   Email: esagerman@bakerlaw.com
                                 Email: drichardson@bakerlaw.com
                            11   Email: lattard@bakerlaw.com
B AKER & H OSTE TLER LLP




                            12
   A TTORNEYS AT L AW




                                 Counsel for Official Committee of Tort Claimants
     S AN F RANCISCO




                            13                            UNITED STATES BANKRUPTCY COURT
                                                          NORTHERN DISTRICT OF CALIFORNIA
                            14                                 SAN FRANCISCO DIVISION
                            15   In re:                                             Bankruptcy Case
                                                                                    No. 19-30088 (DM)
                            16   PG&E CORPORATION
                                                                                    Chapter 11
                            17            -and-                                     (Lead Case)
                                                                                    (Jointly Administered)
                            18   PACIFIC GAS AND ELECTRIC
                                 COMPANY,
                            19                       Debtors.                       NOTICE OF HEARING ON OMNIBUS
                                                                                    OBJECTION OF THE OFFICIAL
                            20   □ Affects PG&E Corporation                         COMMITTEE OF TORT CLAIMANTS
                                                                                    (SUBSTANTIVE) TO CLAIMS FILED
                            21   □ Affects Pacific Gas and Electric Company         BY CALIFORNIA GOVERNOR’S
                                                                                    OFFICE OF EMERGENCY SERVICES
                            22   ■ Affects both Debtors                             (CLAIM NOS. 87748, 87754, & 87755)
                            23   *All papers shall be filed in the Lead Case,       Date:    January 14, 2020
                                 No. 19-30088 (DM)                                  Time:    10:00 a.m. (Pacific Time)
                            24                                                      Place:   United States Bankruptcy Court
                                                                                             Courtroom 17, 16th Floor
                            25                                                               San Francisco, CA 94102
                            26                                                      Objection Deadline: December 31, 2019
                                                                                                       4:00 p.m. (Pacific Time)
                            27

                            28


                           Case: 19-30088         Doc# 5099   Filed: 12/12/19   Entered: 12/12/19 16:06:46      Page 1 of
                                                                           2
                            1          PLEASE TAKE NOTICE that on January 29, 2019 (the “Petition Date”), PG&E
                                Corporation and Pacific Gas and Electric Company, as debtors and debtors in possession
                            2   (the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), each filed a
                                voluntary petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy
                            3   Code”) with the United States Bankruptcy Court for the Northern District of California (San
                                Francisco Division) (the “Bankruptcy Court”).
                            4
                                       PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court will hold a hearing on
                            5   January 14, 2020 at 10:00 a.m. (Pacific Time) (the “Omnibus Hearing”) in the courtroom of the
                                Honorable Dennis Montali, United States Bankruptcy Judge, Courtroom 17, 16th Floor, 450
                            6   Golden Gate Avenue, San Francisco, California 94102.
                            7           PLEASE TAKE FURTHER NOTICE that, in addition to any other matters scheduled for
                                the Omnibus Hearing, the Bankruptcy Court is scheduled to hear the Omnibus Objection of the
                            8   Official Committee of Tort Claimants (Substantive) to Claims Filed by California Governor’s
                                Office of Emergency Services (Claim Nos. 87748, 87754, & 87755) (the “Claim Objection”).
                            9
                                       PLEASE TAKE FURTHER NOTICE that any oppositions or responses to the Claim
                           10   Objection must be in writing, filed with the Bankruptcy Court, and served on the counsel for the
                                TCC at the above-referenced addresses so as to be received by no later than 4:00 p.m. (Pacific
                           11   Time) on December 31, 2019. Any oppositions or responses must be filed and served on all
                                “Standard Parties” as defined in, and in accordance with, the Amended Order Implementing Certain
B AKER & H OSTETLER LLP




                           12
   A TTORNEYS AT L A W




                                Notice and Case Management Procedures entered on May 14, 2019 (EFC No. 1996) (“Case
     S AN F RANCISCO




                                Management Order”). Any relief requested in the Claim Objection may be granted without
                           13   a hearing if no opposition is timely filed and served in accordance with the Case Management
                                Order. In deciding the Claim Objection, the Court may consider any other document filed in these
                           14   Chapter 11 Cases and related Adversary Proceedings.
                           15           PLEASE TAKE FURTHER NOTICE that copies of the Claim Objection and its
                                supporting papers can be viewed and/or obtained: (i) by accessing the Court’s website at
                           16   http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450 Golden
                                Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims agent, Prime
                           17   Clerk LLC, at http://restructuring.primeclerk.com/pge or by calling (844) 339-4217 (toll free) for
                                U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-mail at:
                           18   pginfo@primeclerk.com. Note that a PACER password is needed to access documents on the
                                Bankruptcy Court’s website.
                           19

                           20   Dated: December 12, 2019
                                                                                     BAKER & HOSTETLER LLP
                           21
                                                                                     By:     /s/ Robert A. Julian
                           22                                                                Robert A. Julian
                           23                                                        Counsel for The Official Committee of Tort
                                                                                     Claimants
                           24

                           25

                           26

                           27

                           28
                                                                                 2

                          Case: 19-30088     Doc# 5099      Filed: 12/12/19     Entered: 12/12/19 16:06:46          Page 2 of
                                                                         2
